UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4227



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NANCY G. WILKINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-02-209)


Submitted:   June 30, 2003                 Decided:   July 15, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Rider Valentino, LAW OFFICE OF WILLIAM R. VALENTINO,
Charleston, West Virginia, for Appellant.    Kasey Warner, United
States Attorney, R. Booth Goodwin, II, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nancy    G.   Wilkinson   appeals   her   conviction   and   sentence

following her guilty plea to one count of aiding and abetting

embezzlement from an organization receiving federal funds, in

violation of 18 U.S.C.    §§ 666(a)(1), 2 (2000).     Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he states that there are no meritorious issues for appeal.

Although notified of her right to submit a pro se supplemental

brief, Wilkinson has not done so.

     Counsel presents for review the district court’s failure to

depart    downward     based    on   Wilkinson’s    family    ties     and

responsibilities.      This court lacks jurisdiction to review the

district court’s refusal to depart downward unless that refusal is

based on the court’s mistaken belief that it lacked power to

depart.    United States v. Edwards, 188 F.3d 230, 238 (4th Cir.

1998).    The record shows that the district court knew that it had

the authority to depart but concluded that such a departure was not

warranted. Therefore, this issue is not reviewable. United States

v. Matthews, 209 F.3d 338, 352-53 (4th Cir. 2000).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.          We

therefore affirm Wilkinson’s conviction and sentence.         This court

requires that counsel inform his client, in writing, of her right

to petition the Supreme Court of the United States for further


                                     2
review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation. Counsel’s motion must state that a copy thereof was

served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      3